     Case 2:19-cv-02037-JAM-DMC Document 17 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KRZYSZTOF F. WOLINSKI,                            No. 2:19-CV-2037-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    LAURA ELDRIDGE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 12, requesting the

19   Court to direct the Clerk of the Court to issue a “status report.” Plaintiff’s motion is denied

20   because the Clerk of the Court does not issue reports on the status of pending cases. The Court

21   will advise Plaintiff of any further action necessary by order. The sufficiency of Plaintiff’s

22   complaint will be addressed separately.

23                  IT IS SO ORDERED.

24   Dated: October 30, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
